Citation Nr: 0725010	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-09 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a perforated right 
ear drum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1965.  By decision in August 1998 the Board of Veterans' 
Appeals (Board) denied service connection for bilateral 
hearing loss and a perforated right ear drum.  The veteran 
thereafter attempted to reopen his claim and by rating action 
in August 2003, originating agency determined that the claim 
had not been reopened and this appeal ensued.  


FINDINGS OF FACT

1.  Claims for service connection for bilateral hearing loss 
and a perforated ear drum were denied in a Board of Veterans' 
Appeals decision in August 1998.

2.  The evidence submitted since the Board decision of August 
1998, pertinent to the claims for service connection for 
bilateral hearing loss and a right perforated ear drum, is 
either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  The August 1998 Board decision, which denied service 
connection for bilateral hearing loss and a perforated ear 
drum, is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  Evidence received since August 1998 is not new and 
material, and the veteran's claims for service connection for 
bilateral hearing loss and a perforated right ear drum are 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claims.

More specifically, following the submission of his 
application to reopen the claims in July 2002, the veteran 
was furnished with a July 2002 letter that outlined the 
evidence necessary to substantiate his claims, including the 
type of evidence required to reopen his claims, and the 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

While the July 2002 VCAA notice letter gave limited 
information regarding the assignment of increased ratings 
and/or effective dates pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), since the Board has 
determined that the claims will not be reopened, the Board 
finds that the appellant is not prejudiced by the failure to 
provide more complete information.  

In addition, although the July 2002 VCAA notice letter did 
not specifically request that the appellant provide any 
evidence in his possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communication from the 
regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The Board further notes that there is no 
obligation to provide the veteran with etiological 
examinations and opinions as to these claims, as there is no 
obligation to furnish such an examination in claims that have 
not been reopened.  See 38 C.F.R. § 3.159(c) (2006).

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
these claims for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for Bilateral 
Hearing Loss and a Perforated Right Ear Drum

The record with respect to these claims reflects that the 
August 1998 Board decision denied service connection for 
bilateral hearing loss and a perforated ear drum.  Decisions 
by the Board are final and the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  As such, 
his claims for service connection for bilateral hearing loss 
and a perforated right ear drum may only be reopened if new 
and material evidence is submitted.  

In this instance, since the August 1998 Board decision denied 
the claim for bilateral hearing loss on the basis that the 
evidence was against a finding that bilateral hearing loss 
was related to active service, the Board finds that new and 
material evidence would consist of medical evidence that 
demonstrates a link between the veteran's hearing loss and 
service.  Since the decision denied the claim for service 
connection for a perforated ear drum on the basis that the 
evidence was against a finding of any residual of a 
perforated ear drum and/or a link between any current 
residual, the Board finds that new and material evidence as 
to this claim would consist of medical evidence of a 
currently identified residual of a perforated right ear drum 
and/or medical evidence linking such a currently identified 
residual to service.

In this regard, additional evidence received since the August 
1998 Board decision consists of additional VA and private 
treatment records, and testimony obtained from the veteran in 
May 2007.

However, the Board is unable to conclude that this evidence 
constitutes new and material evidence to reopen either claim.  
More specifically, this evidence is not relevant or in any 
way probative as to whether there is a currently identifiable 
residual of a perforated right ear drum, or as to whether 
there is any link between the veteran's bilateral hearing 
loss and any current residual of a perforated right ear drum 
and service.  The veteran's treatment records identify 
periodic treatment for additional ear problems such as 
excessive wax and otitis externa, but none of these symptoms 
has been identified as a residual of a perforated ear drum of 
either ear.

The critical question for the purpose of reopening the claims 
was and remains whether medical evidence has been submitted 
that reflects a current residual of a perforated ear drum of 
the right ear and a link between any such residual or the 
veteran's hearing loss and service, not simply the existence 
of ear-related complaints or treatment of those complaints.  
The Board also notes that the veteran's contentions as 
expressed in both testimony and statements that maintain that 
his bilateral hearing loss and residuals of a perforated 
right ear drum are related to service were essentially 
considered at the time of the August 1998 Board decision, and 
are therefore cumulative in nature.  Moreover, as a 
layperson, the statements of the veteran as to the existence 
of a current residual of a perforated right ear drum, or a 
relationship between such disability and his bilateral 
hearing loss and service are of no probative value.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board has no alternative but to conclude that 
the additional evidence received in this case as to the 
veteran's claims for service connection for bilateral hearing 
loss and a perforated right ear drum do not relate to 
unestablished facts necessary to substantiate the claims and 
thus is not material.  It is also not material because it is 
essentially redundant of assertions maintained at the time of 
the previous final denial back in August 1998, and does not 
raise a reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2006).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for a perforated right ear drum is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


